DETAILED ACTION
The instant application having Application No. 16/457,237 filed on 28 June 2019 where claims 1-20 are presented for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated 19 January 2021 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Allowable Subject Matter
Claims 5-7, 12-14, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Pai et al. (Improving GPGPU Concurrency with Elastic Kernels) (Hereinafter Pai) in view of Guo et al. (U.S. 2019/0171489) (Hereinafter Guo), and further in view of Osada et al. (U.S. 2013/0246852) (Hereinafter Osada).
As per claim 1, Pai discloses a system comprising: 
a first processing unit (see for example Pai, this limitation is disclosed such that there is a GPU (i.e. claimed “second processing unit”); p.409 Fig.2 and associated text); and 
a second processing unit  (see for example Pai, this limitation is disclosed such that there is a CPU (i.e. claimed “first processing unit)); p.409 Fig.2 and associated text) configured to: 
extend a compute grid by one or more extra grid tiles (see for example Pai, grid can be scaled up (i.e. “extend[ing]”) by increasing the number of thread blocks (i.e. disclosed “thread blocks” correspond to claimed “grid tiles”); p.407 col.2 ¶2);
 extend kernel computation to cover the one or more extra grid tiles (see for example Pai, this limitation is disclosed such that an elastic kernel can run using grid and thread block dimensions different from those specified; p.411 col.1 section 4. The elastic kernel can run using grid and thread block dimensions different from those specified. A grid and its runtime instance of a kernel are scaled up to run on an increased number of concurrent thread blocks; p.407 col.2 ¶2); 
after kernel computation has completed, compare an actual result from the extra one or more grids with an expected result (see for example Pai, this limitation is disclosed such that test results of the kernel running on the varied number of thread blocks is compared to the results of the kernel running on the original number of thread blocks; p.411 section 4.1 ¶2).
Pai does not explicitly teach receiving a compute grid and a kernel for execution on a first processing unit.
However, Guo discloses receiving a compute grid and a kernel for execution on a first processing unit (see for example Guo, this limitation is disclosed such that a CUDA drive submits to a GPU scheduler a kernel function and blocks of a grid; paragraph [0035]). 
Pai in view of Guo is analogous art because they are from the same field of endeavor, general-purpose parallel processing.
paragraph [0035]).
Pai in view of Guo does not explicitly teach performing one or more corrective actions responsive to determining that the actual result from the first processing unit processing the one or more extra grid tiles does not match the expected result.
However, Osada discloses performing one or more corrective actions responsive to determining that the actual result from the first processing unit processing the one or more extra grid tiles does not match the expected result (see for example Osada, this limitation is disclosed such that a test apparatus determines whether the calculation result of threads matches an expected value. If the calculation result of the threads does not match the expected value, the test apparatus proceeds to step S1611; paragraph [0107]. In step S1611, the test apparatus outputs the contents of the abnormality to a display device to have the contents displayed. The test apparatus then changes the end code to an abnormal value and ends the processing; paragraph [0110]).
Pai in view of Guo is analogous art with Osada because they are from the same field of endeavor, general-purpose parallel processing.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Pai in view of Guo by performing action if thread group calculation does not match expectations as taught by Osada because it would enhance the teaching of Pai in view of Guo with an effective means of paragraph [0107]).
Regarding claim 8, it is a method claim having similar limitations cited in claim 1.    Thus, claim 8 is also rejected under the same rationales as cited in the rejection of claim 1.
Regarding claim 15, it is an apparatus claim having similar limitations cited in claim 1.    Thus, claim 15 is also rejected under the same rationales as cited in the rejection of claim 1.

Claims 2-3, 9-10, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Pai (Improving GPGPU Concurrency with Elastic Kernels) in view of Guo (U.S. 2019/0171489), further in view of Osada (U.S. 2013/0246852) as applied to claims 1, 8, and 15 above, respectively, and further in view of Huh et al. (U.S. 2020/0257840) (Hereinafter Huh).
As per claim 2, Pai in view of Guo, further in view of Osada discloses the system as recited in claim 1 (see rejection of claim 1 above), but does not explicitly teach the limitation wherein a second processing unit is further configured to generate an extra one or more grid tiles based on a given test vector.
However, Huh discloses the limitation wherein a second processing unit is further configured to generate an extra one or more grid tiles based on a given test vector (see for example Huh, this limitation is disclosed such that a test vector is generated by a processor and applied as input, generating and verifying a command block; paragraph [0006]-[0008]).
Pai in view of Guo, further in view of Osada is analogous art with Huh because they are from the same field of endeavor, general-purpose parallel processing.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Pai in view of Guo, further in paragraph [0004]).
As per claim 3, Pai in view of Guo, further in view of Osada, further in view of Huh discloses the system as recited in claim 2, wherein the expected result is a given result corresponding to the given test vector (see for example Huh, this limitation is disclosed such that the determined coverage (i.e. result) of the input test vector is verified; paragraphs [0006]-[0008]).
Regarding claim 9, it is a method claim having similar limitations cited in claim 2.    Thus, claim 9 is also rejected under the same rationales as cited in the rejection of claim 2.
Regarding claim 10, it is a method claim having similar limitations cited in claim 3.    Thus, claim 10 is also rejected under the same rationales as cited in the rejection of claim 3.
Regarding claim 16, it is an apparatus claim having similar limitations cited in claim 2.    Thus, claim 16 is also rejected under the same rationales as cited in the rejection of claim 2.
Regarding claim 17, it is an apparatus claim having similar limitations cited in claim 3.    Thus, claim 17 is also rejected under the same rationales as cited in the rejection of claim 3.

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pai (Improving GPGPU Concurrency with Elastic Kernels) in view of Guo (U.S. 2019/0171489), further in view of Osada (U.S. 2013/0246852) as applied to claims 1, 8, 15 above, respectively. and further in view of Kottke et al. (U.S. 2009/0024908) (Hereinafter Kottke).

However, Kottke discloses the limitation wherein the one or more corrective actions comprise terminating a safety-critical application (see for example Kottke, this limitation is disclosed such that an application critical for safety is terminated because of an error; paragraph [0002]).
Pai in view of Guo, further in view of Osada is analogous art with Kottke because they are from the same field of endeavor, general-purpose parallel processing.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Pai in view of Guo, further in view of Osada by terminating a safety critical application as taught by Kottke because it would enhance the teaching of Pai in view of Guo, further in view of Osada with an effective means of restoring and recovering a system to a ready state following an error (as suggested by Kottke, see for example paragraph [0002]).
Regarding claim 11, it is a method claim having similar limitations cited in claim 4.    Thus, claim 11 is also rejected under the same rationales as cited in the rejection of claim 4.
Regarding claim 18, it is an apparatus claim having similar limitations cited in claim 4.    Thus, claim 18 is also rejected under the same rationales as cited in the rejection of claim 4.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
paragraph [0031]. This automatically produce a set of high-quality test cases to be used in the real settings (e.g. for testing the execution or measuring the performance in hardware); paragraph [0033].
Gendler et al. (U.S. 2018/0336111) a system that performs GPGPU operations; paragraph [0075].  A set of results of computations is obtained, which are then compared to predetermined result information; paragraph [0141].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R LABUD whose telephone number is (571)270-5174. The examiner can normally be reached Monday - Thursday 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMERSON PUENTE can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN R LABUD/Examiner, Art Unit 2196